Case: 4:15-cv-00253-AGF Doc. #: 408 Filed: 07/23/21 Page: 1 of 5 PageID #: 4866




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

KEILEE FANT, et al.,                       )
                                           )
           Plaintiffs,                     )
                                           )
      v.                                   )      Case No. 4:17-CV-2707 AGF
                                           )
CITY OF ST. LOUIS,                         )
                                           )
           Defendant.                      )

                            MEMORANDUM AND ORDER

       Plaintiffs in this putative class action claim that they have been jailed by

Defendant, the City of Ferguson (the “City”), on numerous occasions because they were

unable to pay cash bonds or other debts resulting from their traffic and other minor

offenses. Plaintiffs allege that, in violation of the United States Constitution and as a

matter of the City’s policies and practices, they were not afforded counsel, any inquiry

into their ability to pay, or a neutral finding of probable cause in a prompt manner; and

they were held in jail indefinitely, in overcrowded and unsanitary conditions, until they or

their friends or family members could make a monetary payment sufficient to satisfy the

City, as part of a broad, revenue-generating scheme. Plaintiffs’ amended complaint

asserts seven claims pursuant to 42 U.S.C. § 1983, under the Fourth, Sixth, and

Fourteenth Amendments. They seek compensatory damages as well as declaratory and

injunctive relief.

       The matter is now before the Court on Plaintiffs’ Motion (ECF No. 387) to

Compel Defendant to Comply with the Court’s July 22, 2020 Order (ECF No. 342). The
Case: 4:15-cv-00253-AGF Doc. #: 408 Filed: 07/23/21 Page: 2 of 5 PageID #: 4867




Court issued the July 22, 2020 Order following a hearing on Plaintiffs’ prior motion to

compel the production of documents from the City. For the reasons discussed during that

hearing, the Court held that the parties should promptly meet and confer regarding the

extent to which certain categories of documents had already been produced and, to the

extent not produced, the City should produce those documents within 30 days of the

Court’s Order. See ECF No. 342.

       Plaintiffs now claim that, although the City produced many documents of the type

referenced in the Court’s Order, there were gaps in that production. Plaintiffs’ motion

outlines those gaps. In response, the City argues that City staff, under the supervision of

counsel, has searched for and produced all responsive documents in its custody and that,

if documents were not produced it is because they either never existed or no longer exist

because they were not retained. Plaintiffs argue that they have reason to believe that the

missing documents do exist and would likely have been found if the City performed a

reasonable search.

       For example, one of the categories of documents referenced in Plaintiffs’ prior

motion to compel and in the Court’s July 22, 2020 Order was “draft and final City

budgets from 2005 through 2018,” which Plaintiffs alleged were necessary to compare in

order to support its theory regarding the City’s revenue-generating scheme. See ECF No.

342 at 2, ECF No. 345 at 32-33. At the hearing on the prior motion to compel, in

response to Court’s questioning as to whether such documents were unduly burdensome

to produce, the City responded: “to the extent that we have them, we’ll produce them.”

ECF No. 345 at 38-39. The City thereafter produced such documents except that the City

                                             2
Case: 4:15-cv-00253-AGF Doc. #: 408 Filed: 07/23/21 Page: 3 of 5 PageID #: 4868




did not produce “draft budgets” for the years 2005 through 2012. The City informed

Plaintiffs that City staff had searched all known stores of City data for such information,

both physical and electronic, and were unable to locate any further responsive documents.

Plaintiffs argue that the City has in fact produced “budget worksheets” for certain years,

and as such, Plaintiffs believe that budget worksheets exist for all of the years in question

and that such worksheets could be found through a reasonable search.

       As another example, Plaintiffs’ prior motion to compel and the Court’s July 22,

2020 Order referenced “the Finance Director’s reports to the City Council and the

Ferguson Police Department (‘FPD’) ‘self-initiated activity reports’ referenced in the

March 4, 2015 [Department of Justice] Report.” ECF No. 342 at 2. Plaintiffs assert that

the City has not produced any “self-initiated activity reports,” which Plaintiffs believes,

based on the reference to such reports in the DOJ report, are documents that “capture a

City police officer’s productivity.” ECF No. 401 at 13 (citing DOJ report). The City

argues that it is not aware of any report titled “self-initiated activity report.” However, it

has produced other documents, such as police performance reports, that mention

evaluation was based on officers’ “self-initiated field activity.” See, e.g., ECF No. 402-6.

       As a result of these alleged production deficiencies and others described in

Plaintiffs’ motion, Plaintiffs request that the Court order the City to (1) identify the

employee email inboxes, electronic folders (including file path locations), and hard copy

locations that may store the missing document; (2) identify which of those locations the

City searched, and whether the City used any search terms for electronic documents and,

if so, which search terms were used for each category; and (3) have the City’s counsel

                                               3
Case: 4:15-cv-00253-AGF Doc. #: 408 Filed: 07/23/21 Page: 4 of 5 PageID #: 4869




review all documents in the locations that may contain documents that fall within the

identified categories and produce any responsive documents. See ECF No. 388 at 14.

The City argues that it has provided sufficient information regarding its search efforts and

that further disclosure is unnecessary and would intrude on privileged communications

and work product.

       Upon careful consideration of the parties’ arguments, in light of the

proportionality concerns set forth in Rule 26 and the standards for compelling disclosure

under Rule 37 of the Federal Rules of Civil Procedure, the Court will deny Plaintiffs’

motion. Plaintiffs have offered insufficient argument or evidence supporting their belief

that relevant documents exist that the City has withheld or otherwise not produced. 1

       For most categories of documents, Plaintiffs simply assert that because the City

produced similar types of documents for certain years or months, such documents must

exist for every year or month. Likewise, Plaintiffs assert that references to certain types

of documents in the DOJ’s report, such as “self-initiated activity reports,” means that

such documents must exist and be in the City’s custody. But the City has repeatedly

informed Plaintiffs that this is not the case. Based on the City’s detailed responses,


1
       For one category of documents, citizen complaints about the Ferguson Police
Department, Plaintiffs have pointed to emails referencing particular citizen complaints as
proof that the complaints exist but were not produced. Were those particular citizen
complaints relevant to Plaintiffs’ legal claims, Plaintiffs’ argument would carry some
weight. But the record before the Court suggests that the citizen complaints referenced in
the emails primarily relate to complaints of excessive force by police officers. See, e.g.,
ECF No. 389-7, Pl.’s Ex. G, at 6-7. Plaintiffs’ lawsuit contains no claims alleging
excessive force, and Plaintiffs have not explained why citizen complaints regarding
excessive force by police officers are in any way relevant to Plaintiffs’ legal claims.

                                             4
Case: 4:15-cv-00253-AGF Doc. #: 408 Filed: 07/23/21 Page: 5 of 5 PageID #: 4870




contained in the correspondence exchanged with Plaintiffs a (e.g., ECF No. 389-7, Pl.’s

Ex. G) and in the City’s opposition brief, the Court concludes that no further explanation

of the City’s search efforts is warranted.

       Although the parties have requested oral argument, based on the extensive briefing

submitted on these issues, the Court does not believe that oral argument is necessary.

Finally, in light of the particularly contentious and lengthy history of discovery in this

case, the Court wishes to remind the parties of both the letter and spirit of Local Rule

3.04 and Federal Rule of Civil Procedure 26, which together urge the parties and their

counsel to work cooperatively and in good faith to tailor discovery to the needs of the

case and to save their most zealous advocacy for those issues necessary to resolve the

merits of the legal claims.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion to compel is DENIED. ECF

No. 387.


                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 23rd day of July, 2021.




                                              5
